Citation Nr: 1712827	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  12-17 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for degenerative joint disease of the left patella, status post anterior cruciate ligament (ACL) repair.

2.  Entitlement to a rating higher than 10 percent for left knee instability.

3.  Entitlement to a rating higher than 10 percent for postoperative residuals of a mid-tibia fracture of the right leg, to include the knee.

4.  Entitlement to a higher initial rating for painful scars of the right leg, currently evaluated as 10 percent disabling from September 29, 2011.


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

The Veteran had active military service from June 1984 to January 2006.

This case comes to the Board of Veterans' Appeals (Board) on appeal from July 2011 and July 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  The July 2011 decision denied ratings higher than 10 percent for left knee degenerative joint disease and instability and postoperative residuals of the right leg mid-tibia fracture.  The July 2013 decision, in pertinent part, granted service connection for painful scars of the right leg, that were assigned an initial 10 percent rating, from September 29, 2011.

The Veteran requested to testify before the Board during a hearing conducted by videoconference but withdrew his request in May 2016 (7/5/12 VBMS VA 9 Appeal to Board of Appeals; 5/25/16 VBMS VA 21-0820 Report of General Information).  The Board finds that all due process requirements were met regarding the Veteran's hearing request.  38 C.F.R. §§ 20.700, 20.702(e) (2016).

The May 2016 supplemental statement of the case (SSOC) characterizes one of the issues on appeal as "[d]etermination of initial compensable rating evaluation for painful scar, right leg".  A careful reading of the SSOC's rationale makes clear that the issue on appeal is an initial rating higher than 10 percent for a painful scar of the right leg as set forth on the title page (5/24/16 VBMS SSOC, pages 6-7).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A March 2016 VA examiner noted that the Veteran rated his right knee pain as a 
7 out of 10 and his left knee pain as an 8 out of 10.  The Veteran had flare-ups of pain and said that walking more than 50 to 75 yards caused an increase in pain worse on the left than the right.  The examiner reported mild functional impairment due to the left knee and right disabilities.  There was limited left and right knee motion with pain and the examiner found that pain on examination did not cause functional loss, and pain, weakness, fatigability, or incoordination did not significantly limit functional ability with flare-ups.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011) (stating that examination reports should address any range of motion loss specifically due to pain and any functional loss due to pain during flare ups).

However, in July 2016, the United States Court of Appeals for Veterans Claims (Court) in Correia found that for disabilities rated based on limitation of motion, an examination is inadequate if it does not consider "active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint" in accordance with 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016).  Specifically, the Court stated that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59."  Id. at 169-70.  The VA examinations to date did not address all of those measurements.  Therefore, remand is needed to comply with the Court's holding.  

In light of the adequacy requirements of Correia, the Board finds that a new examination is warranted, and the examiner should attempt to ascertain passive motion at the time of the March 2011 and July 2013 prior examinations.

Further, in June 2016, the Veteran expressed strong dissatisfaction regarding the adequacy of the March 2016 VA examination for scars of his right leg (6/6/16 VBMS Correspondence).  Among other things, the Veteran noted that the "VA examiner never once looked at this particular scar!  She did not examine any scars (I have several)."  As the Board is requesting a new VA examination of the knees, the Board will defer consideration of his claim for a higher initial rating for his painful right leg scar pending completion of the development requested below.


Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for a new VA examination of his left knee and right leg, to evaluate the current severity and all manifestations of his left knee instability and degenerative joint disease and postoperative residuals of his right leg mid-tibia fracture to include the knee, and painful scars of the right leg.  The examination is to measure both active and passive range of motion and in weight bearing and non-weight bearing, as applicable.  The claims file should be reviewed by the examiner to become familiar with the Veteran's pertinent medical history.

a. The examiner should report at what point (in degrees) pain is elicited as well as whether there is any other functional loss due to weakened movement, excess fatigability or incoordination.  These determinations must be expressed in terms of the additional limitation of motion in approximate degrees due to each functional factor that is present. 

b. The examiner should report on whether there is functional loss due to factors such as limited strength, speed, coordination, or endurance. 

c. The examiner should also estimate any additional loss of function during periods of flare-up and when used repeatedly over a period of time, expressed in degrees of lost motion.  Such estimate can be based on the Veteran's description of his limitations during such periods, so that an estimate should be provided, if at all possible, even in the absence of direct observation by the examiner. 

d. If the examiner is unable to conduct any of the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

e. The examiner is asked to estimate what the Veteran's passive range of motion would have been at the time of the prior examinations in March 2011, July 2013, and March 2016.  If this cannot be done, the examiner should explain why and further indicate how far back in time the current findings could be deemed relevant. 

f. The existing left knee, and right leg and knee, scars should be described in detail, include the scar size and whether each scar is are deep, nonlinear, superficial, unstable, and/or painful.

g. Findings should also be made with regard to all neurologic impairment associated with the left knee and right leg and knee disabilities, if any.

h. The examiner should provide a full description of the effects the left knee instability and degenerative joint disease and postoperative residuals of the right leg mid-tibia fracture have had on the Veteran's ordinary activities over the course of the appeal period (since 2011), if any. 

i. If the examiner cannot provide an opinion without resorting to speculation, he or she should explain whether the inability to provide the needed opinion is due to the need for additional evidence; the limits of current medical knowledge; or the limits of the examiner's medical knowledge.

2. If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 
This claim must be afforded expeditious treatment.  



(CONTINUED ON THE NEXT PAGE)


The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).



